Exhibit 10.07

EXECUTION COPY

CONSULTING AGREEMENT

THIS AGREEMENT (this “Agreement”) is entered into on August 29, 2006, by and
between L-1 Investment Partners LLC, a Delaware limited liability company (the
“Consultant”) and Viisage Technology, Inc., a Delaware corporation (including
its subsidiaries, the “Company”).

BACKGROUND

The Consultant and the Company wish to memorialize their agreements relating to
the compensation and indemnification of the Consultant in consideration of its
services to the Company in connection with the Identix Merger (as defined
herein), the acquisition by the Company of SecuriMetrics, Inc. and other
transactions, including, without limitation, assisting the Company in
(1) analyzing the operations and historical performance of target companies;
(2) analyzing and evaluating the transactions with such target companies;
(3) financial, business and operational due diligence, and (4) evaluating
related structuring and other matters (the “Services”).

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

1. Appointment.

(a) The Company hereby appoints and engages the Consultant to provide the
Services to the Company; provided, that the Consultant has not and will not
engage in any offering of securities of the Company or provide any
securities-related or valuation services.

(b) Consultant does not make any representations or warranties, express or
implied, in respect of the Services provided or to be provided by Consultant
hereunder. In no event shall Consultant or its respective Affiliates (as defined
in the Identix Merger Agreement) be liable to the Company or any of its
respective Affiliates for any act, alleged act, omission or alleged omission
that does not constitute bad faith, gross negligence or willful misconduct of
Consultant in connection with the Services or a breach of this Agreement by
Consultant, as determined by a final, non-appealable determination of a court of
competent jurisdiction or by a settlement to which Consultant has consented in
writing.

(c) Consultant shall devote such time and efforts to the performance of Services
contemplated hereby as is reasonably necessary or appropriate.

2. Compensation.

(a) The Company shall pay to Consultant, in consideration of the Services
provided by the Consultant hereunder through the Effective Time (as defined in



--------------------------------------------------------------------------------

the Identix Merger Agreement (defined below)), a one-time fee of $2,500,000 (the
“Transaction Fee”). The Transaction Fee shall be payable to Consultant
contingent upon and simultaneously with the closing of the business combination
transaction (the “Identix Merger”) provided for in the Agreement and Plan of
Reorganization, dated January 11, 2006, by and among the Company, VIDS
Acquisition Corp., and Identix Incorporated (the “Identix Merger Agreement”).
Consultant and its Affiliates are not entitled to (i) any other fees for such
Services and there are no other unpaid fees from the Company to the Consultant
and its Affiliates for any other services rendered on or prior to the date of
the Identix Merger, including without limitation in connection with the
acquisition of Iridian Technologies, Inc., and (ii) any transaction-related or
services-related fees at any time after the closing of the Identix Merger so
long as any of Messrs. LaPenta, DePalma, Paresi or Ms. Fordyce (collectively,
the “Executives”) remain employed by the Company. For the avoidance of doubt,
the foregoing sentence shall not affect (A) any warrants previously granted by
the Company to the Consultant or its Affiliates, (B) any employment
arrangements, compensation or benefits provided by the Company to the Executives
in their capacity as directors and/or employees of the Company, (C) the sublease
agreement to be entered into between the Company and Consultant pursuant to
Section 5.22 of the Identix Merger Agreement (the “Sublease”), or (D) the
agreement in principle between the Company and Consultant for Consultant to sell
Afix Technology, Inc. to the Company at fair market value, which will be
determined by an independent appraiser (without any transaction fees payable to
the Consultant or its Affiliates). The Company acknowledges that no additional
services are required to be provided by the Consultant or its Affiliates in
respect of the Identix Merger or otherwise except by the Executives in their
capacity as directors and/or employees of the Company or pursuant to the
Sublease.

(b) In the event that the Identix Merger Agreement is terminated in a
circumstance where the Termination Fee (as defined therein) is payable by
Identix Incorporated to the Company, the Company shall consider and discuss with
the Consultant in good faith a cash payment, warrants or other compensation to
be paid by the Company to the Consultant in consideration of the Services.

3. Representations and Warranties of Each Party. Each of the parties hereto
represents and warrants to the other that, as of the date hereof:

(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is formed and has all requisite organizational
authority to own its property and assets and to conduct its business as
presently conducted or proposed to be conducted under this Agreement;

(b) it has the organizational power and authority to execute, deliver and
perform its obligations under this Agreement;

(c) all necessary action has been taken to authorize its execution, delivery and
performance of this Agreement and this Agreement constitutes its legal, valid
and binding obligation enforceable against it in accordance with its respective

 

2



--------------------------------------------------------------------------------

terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium and other similar laws affecting the rights of creditors
generally and by general principles of equity;

(d) neither its execution and delivery of this Agreement nor the performance of
its obligations hereunder will:

(i) conflict with or violate any provision of its certificate of incorporation
or by-laws or equivalent organizational documents;

(ii) conflict with, violate or result in a breach of any constitution, law,
judgment, regulation or order of any governmental authority applicable to it; or

(iii) conflict with, violate or result in a breach of or constitute a default
under or result in the imposition or creation of any mortgage, pledge, lien,
security interest or other encumbrance under any term or condition of any
mortgage, indenture, loan agreement or other agreement to which it is a party or
by which its properties or assets are bound;

(e) no approval, authorization, order or consent of, or declaration,
registration or filing with any governmental authority or third party is
required for its valid execution, delivery and performance of this Agreement,
except such as have been duly obtained or made; and

(f) there is no action, suit or proceeding, at law or in equity, by or before
any court, tribunal or governmental authority or third party pending, or, to its
knowledge, threatened, which, if adversely determined, would materially and
adversely affect its ability to perform its obligations hereunder or the
validity or enforceability of this Agreement.

(g) Each party shall indemnify the other party, and each of its respective
officers, directors, employees, partners, members, stockholders, Affiliates,
counsel, consultants, accountants, advisors, financing sources, agents, and
representatives, from and against any Losses or Expenses (each as defined in
Section 4) incurred as a result of any third party Action (as defined in
Section 4) alleging that any of the above representations and warranties are not
true and correct in all material respects; provided that, in any event, in any
Action which arises in whole or in part due to any failure of Consultant’s
representations and warranties hereunder to be true and correct in all material
respects (i) Consultant shall not be entitled to indemnification pursuant to
this Agreement to the extent such Losses or Expenses are determined, in the
manner provided pursuant to Section 4, to have resulted from such failure and
(ii) the Company shall be entitled to indemnification pursuant to this
Agreement. The procedures set forth in Section 4(b) and (c) shall govern any
claim for indemnification in respect of the matters set forth in this Section 3.

 

3



--------------------------------------------------------------------------------

4. Limitation of Liability; Indemnification.

(a) The Company shall indemnify and hold harmless Consultant, its members,
directors, officers, employees and Affiliates (other than the Company) and each
of their respective officers, directors, employees, partners, members,
stockholders, counsel, consultants, accountants, advisors, financing sources,
agents, and representatives (each, an “Indemnified Person”) from and against any
loss, liability, claim, damage or expense (collectively, “Losses”), and shall
promptly reimburse each Indemnified Person for all fees and out-of-pocket
expenses (including the reasonable fees and expenses of counsel) (collectively,
“Expenses”) incurred in connection with any claim, action, suit, proceeding or
investigation (“Actions”), arising out of, relating to, or in connection with
the Services provided or to be provided by Consultant hereunder or this
Agreement; provided, however, that the Company shall not be responsible for any
Losses or Expenses of any Indemnified Person that are determined by a judgment
of a court of competent jurisdiction that is no longer subject to appeal or
further review or a settlement to which Consultant has consented in writing to
have resulted primarily from such Indemnified Person’s bad faith, gross
negligence or willful misconduct in connection with the Services or a breach of
this Agreement by Consultant, to the extent that such Losses or Expenses are so
determined to have resulted from such bad faith, gross negligence or willful
misconduct or breach.

(b) Upon receipt by an Indemnified Person of actual notice of an Action against
such Indemnified Person with respect to which indemnity may be sought hereunder,
such Indemnified Person shall promptly notify the Company in writing; provided,
however, that failure to give such notice shall not affect the indemnification
provided hereunder except to the extent the Company shall have been actually and
materially prejudiced as a result of such failure. Thereafter, the Indemnified
Person shall deliver to the Company, promptly following the Indemnified Person’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Person relating to the Action.

(c) The Company shall be entitled to participate in the defense of any Action
and, if is so chooses, to assume the defense thereof with counsel selected by
the Company; provided, however, that such counsel is not reasonably objected to
by the Indemnified Person. Should the Company so elect to assume the defense of
an Action, the Company shall not be liable to the Indemnified Person for any
legal expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof. If the Company assumes such defense, the Indemnified
Person shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the Company,
it being understood that the Company shall control such defense. The Company
shall be liable for the reasonable fees and expenses of counsel employed by the
Indemnified Person for any period during which the Company has not assumed the
defense thereof. If the Company chooses to defend or prosecute an Action, all
the Indemnified Persons shall cooperate in the defense or prosecution thereof.
Such cooperation shall include the retention and (upon the Company’s request)
the provision to the Company of records and information that are reasonably
relevant to such Action, and making employees available on a mutually

 

4



--------------------------------------------------------------------------------

convenient basis to provide additional information and explanation of any
material provided hereunder. The Company shall not, in defense of any Action
involving an Indemnified Party, except with the prior written consent of such
Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff of an unqualified release of the Indemnified Party and its
Affiliates of all liabilities in respect of such Action. Notwithstanding the
foregoing, the Company shall not be entitled to assume the defense of any Action
(and shall be liable for the reasonable fees and expenses of counsel incurred by
the Indemnified Person in defending such Action) if the Action seeks an order,
injunction or other equitable relief or relief for other than money damages
against the Indemnified Person that the Indemnified Person reasonably
determines, after conferring with its outside counsel, cannot be separated from
any related claim for money damages. If such equitable relief or other relief
portion of the Action can be so separated from that for money damages, the
Company shall be entitled to assume the defense of the portion relating to money
damages. The Company shall not be liable for any settlement, compromise, or
entry of judgment of any Action defended by the Indemnified Person effected or
entered into without its prior written consent, such consent not to be
unreasonably withheld.

(d) In the event the foregoing indemnity is unavailable to an Indemnified
Person, the Company shall contribute to the Losses and Expenses paid or payable
by such Indemnified Person in such proportion as is appropriate to reflect
(i) the relative benefits received by the Company, on the one hand, and by
Consultant, on the other hand, of the matters contemplated by this Agreement or
(ii) if the allocation provided by the immediately preceding clause is not
permitted by the applicable law, not only such relative benefits but also the
relative fault of the Company, on the one hand, and Consultant, on the other
hand, in connection with the matters as to which such Losses or Expenses relate,
as well as any other relevant equitable considerations; provided, however, that
in no event shall the Indemnified Persons be required to contribute an amount in
excess of the Transaction Fee.

(e) The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company or
any of their respective officers, directors, employees, members, partners,
security holders, creditors or representatives or agents arising out of,
relating to, or in connection with the Services or this letter agreement except
for Losses and Expenses that are determined by a judgment of a court of
competent jurisdiction that is no longer subject to appeal or further review or
a settlement to which Consultant has consented in writing to have resulted
primarily from such Indemnified Person’s bad faith, gross negligence or willful
misconduct in connection with the Services or a breach of this Agreement, to the
extent such Losses or Expenses are so determined to have resulted from such bad
faith, gross negligence or willful misconduct or breach.

(f) If any provision of this indemnity (or any portion thereof) or the
application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other persons or circumstances.

 

5



--------------------------------------------------------------------------------

(g) The obligations set forth in this Section 4 shall be in addition to any
liability the Company or its subsidiaries may have to any Indemnified Person at
common law, by contract or otherwise.

5. Termination.

This Agreement shall terminate automatically upon the closing of the Identix
Merger subject to the payment of the Transaction Fee upon the closing of the
Identix Merger. If the Identix Merger does not close prior to the valid
termination of the Identix Merger Agreement, this Agreement shall terminate upon
the valid termination of the Identix Merger Agreement. Notwithstanding any
termination of this Agreement, the provisions of Sections 2(a), 3 and 4 will
survive such termination and remain in full force and effect thereafter.

6. Independent Contractor.

Consultant will be an independent contractor to the Company and will remain
responsible for its own employees and representatives. This Agreement is not
intended to be, nor may it be construed as, a joint venture, partnership or
other formal business organization, and neither party will have the right or
obligation to share any of the profits, or bear any losses, risks or liabilities
of the other party by virtue of this Agreement. Unless expressly authorized by
the Company’s Board of Directors, the Consultant may not legally bind or enter
into agreements, verbal or written, on behalf of the Company.

7. Miscellaneous.

(h) Governing Law. This Agreement will be construed and enforced in accordance
with the substantive laws of the State of New York without giving effect to the
conflicts of law principles of any jurisdiction.

(i) Notices. All notices and other communications under this Agreement must be
in writing and will be deemed given (i) when received if delivered personally or
by courier (with written confirmation of receipt), (ii) on the date of
transmission if sent by facsimile (with written confirmation of receipt), or
(iii) five days after being deposited in the mail if sent by registered or
certified mail (postage prepaid, return receipt requested), to the addresses set
forth below (or such other address as is furnished in writing by either party to
the other parties):

if to the Company, to:

Viisage Technology, Inc.

296 Concord Road, Third Floor

 

6



--------------------------------------------------------------------------------

Billerica, MA 01821

Attention: General Counsel

if to the Purchaser, to:

L-1 Investment Partners LLC

177 Broad Street

Stamford, CT 06901

Attention: Chairman

(j) Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter contained herein. There are no
restrictions, promises, warranties, covenants, or undertakings, other than those
expressly provided for herein. This Agreement supersedes all prior agreements
and undertakings between the parties with respect to such subject matter.

(k) Amendments, Consents; Waivers. No waiver, modification, amendment or consent
of or relating to this Agreement will be effective unless specifically made in
writing and duly executed by the party to be bound thereby. No waiver of any
term or condition of this Agreement, in any one or more instances, will
constitute a waiver of the same term or condition of this Agreement on any
future occasion.

(l) Severability of Invalid Provision. If any one or more covenants or
agreements provided in this Agreement should be contrary to law, then such
covenants or agreements will be null and void and will in no way affect the
validity of the other provisions of this Agreement, which will otherwise be
fully effective and enforceable.

(m) Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Neither this Agreement nor any right, interest or obligation under this
Agreement may be assigned by any party to this Agreement without the prior
written consent of the other parties hereto, and any attempt to do so will be
void.

(n) Rules of Construction. Section headings contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any of the provisions
hereof. This Agreement has been negotiated on behalf of the parties with the
advice of legal counsel and no general rule of contract construction requiring
an agreement to be more stringently construed against the drafter or proponent
of any particular provision will be applied in the construction or
interpretation of this Agreement.

(o) Counterparts. This Agreement may be executed in one or more counterparts,
and will become effective when one or more counterparts have been signed by each
of the parties.

 

7



--------------------------------------------------------------------------------

(p) Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney or
representative of Consultant or the Company or any of their respective
Affiliates shall have any liability for any obligations or liabilities of
Consultant or the Company or any of their respective Affiliates under this
Agreement or for any claim based on, in respect of, or by reason of, the
Transactions or other matters contemplated hereby.

[Signatures Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
effective as of the day and year first above written.

 

L-1 INVESTMENT PARTNERS LLC By:  

/s/ Robert V. LaPenta

Name:   Robert V. LaPenta Title:   Chairman of the Board, President   and Chief
Executive Officer VIISAGE TECHNOLOGY, INC. By:  

/s/ Thomas Reilly

Name:   Thomas Reilly Title:   Chairman of the Compensation   Committee